                            Case 3:20-cv-03813-CRB Document 20 Filed 07/23/20 Page 1 of 6




                       1   Kerry S. Culpepper, HI Bar No. 9837, pro hac vice
                           Culpepper IP, LLLC
                       2   75-170 Hualalai Road, Suite B204
                           Kailua Kona, HI 96740
                       3
                           Tel: 808-464-4047
                       4   Fax: 202-204-5181
                           kculpepper@culpepperip.com
                       5
                           Tobi Clinton, (SBN 209554)
                       6   330 Vernon St., Unit 795
                           Roseville, CA 95678
                       7
                           Tel: 650-735-2137
                       8   Fax: 202-204-5181
                           tclinton@culpepperip.com
                       9
                           Attorneys for Certain Defendants
                   10

                   11                                   UNITED STATES DISTRICT COURT
                   12                                NORTHERN DISTRICT OF CALIFORNIA
                   13       HURRICANE ELECTRIC LLC,
                                                                               Case No.: 3:20-CV-3813-CRB
                   14                               Plaintiffs,
                   15               v.                                            CERTAIN DEFENDANTS’ FIRST
                                                                                  CERTIFICATION AS TO INTERESTED
                   16       DALLAS BUYERS CLUB, LLC, et al.                       ENTITIES AND PERSONS PURSUANT
                                                                                  TO FRCP 7.1 AND LOCAL RULE 3-15
                   17                               Defendants.
                   18
                                   CERTAIN DEFENDANTS’ FIRST CERTIFICATION AS TO INTERESTED
                   19
                               ENTITIES AND PERSONS PURSUANT TO FRCP 7.1 AND LOCAL RULE 3-15
                   20
                                   In accordance with Federal Rule of Civil Procedure 7.1 and Local Rule 3-15, the
                   21
                           undersigned, counsel of record for DALLAS BUYERS CLUB, LLC, a California LLC, certifies
                   22
                           that the following listed persons, associations of persons, firms, partnerships, corporations
                   23

                   24      (including parent corporations) or other entities (i) have a financial interest in the subject matter in

                   25      controversy or in a party to the proceeding, or (ii) have a nonfinancial interest in that subject matter
                   26      or in a party that could be substantially affected by the outcome of this proceeding: VOLTAGE
                   27
                           PICTURES, LLC. No publicly held corporation owns 10% or more of their stock.
                   28
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                              1
    KAILUA-KONA,
    HAWAII 96740
                            Case 3:20-cv-03813-CRB Document 20 Filed 07/23/20 Page 2 of 6




                       1           In accordance with Federal Rule of Civil Procedure 7.1 and Local Rule 3-15, the

                       2   undersigned, counsel of record for GLACIER FILMS 1, LLC, certifies that the following listed
                       3
                           persons, associations of persons, firms, partnerships, corporations (including parent corporations) or
                       4
                           other entities (i) have a financial interest in the subject matter in controversy or in a party to the
                       5
                           proceeding, or (ii) have a nonfinancial interest in that subject matter or in a party that could be
                       6
                           substantially affected by the outcome of this proceeding: GLACIER FILMS (USA), Inc. No
                       7

                       8   publicly held corporation owns 10% or more of their stock.

                       9           In accordance with Federal Rule of Civil Procedure 7.1 and Local Rule 3-15, the
                   10      undersigned, counsel of record for DOUBLE LIFE PRODUCTIONS, INC., certifies that the
                   11
                           following listed persons, associations of persons, firms, partnerships, corporations (including parent
                   12
                           corporations) or other entities (i) have a financial interest in the subject matter in controversy or in a
                   13
                           party to the proceeding, or (ii) have a nonfinancial interest in that subject matter or in a party that
                   14

                   15      could be substantially affected by the outcome of this proceeding: NU IMAGE, INC. No publicly

                   16      held corporation owns 10% or more of their stock.

                   17              In accordance with Federal Rule of Civil Procedure 7.1 and Local Rule 3-15, the
                   18      undersigned, counsel of record for VOLTAGE PICTURES, LLC, certifies that the following listed
                   19
                           persons, associations of persons, firms, partnerships, corporations (including parent corporations) or
                   20
                           other entities (i) have a financial interest in the subject matter in controversy or in a party to the
                   21
                           proceeding, or (ii) have a nonfinancial interest in that subject matter or in a party that could be
                   22

                   23      substantially affected by the outcome of this proceeding: NICOLAS CHARTIER. No publicly

                   24      held corporation owns 10% or more of their stock.

                   25              In accordance with Federal Rule of Civil Procedure 7.1 and Local Rule 3-15, the
                   26
                           undersigned, counsel of record for COOK PRODUCTIONS, LLC, certifies that as of this date,
                   27
                           other than the named parties, there is no such interest to report. No publicly held corporation owns
                   28
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                               2
    KAILUA-KONA,
    HAWAII 96740
                            Case 3:20-cv-03813-CRB Document 20 Filed 07/23/20 Page 3 of 6




                       1   10% or more of the stock of COOK PRODUCTIONS, LLC.

                       2           In accordance with Federal Rule of Civil Procedure 7.1 and Local Rule 3-15, the
                       3
                           undersigned, counsel of record for WWE STUDIOS FINANCE CORP, certifies that the following
                       4
                           listed persons, associations of persons, firms, partnerships, corporations (including parent
                       5
                           corporations) or other entities (i) have a financial interest in the subject matter in controversy or in a
                       6
                           party to the proceeding, or (ii) have a nonfinancial interest in that subject matter or in a party that
                       7

                       8   could be substantially affected by the outcome of this proceeding: VOLTAGE PICTURES, LLC

                       9   and WWE Studios, Inc., which owns WWE STUDIOS FINANCE CORP and is owned by World
                   10      Wrestling Entertainment, Inc., a publicly traded company.
                   11
                                   In accordance with Federal Rule of Civil Procedure 7.1 and Local Rule 3-15, the
                   12
                           undersigned, counsel of record for MON, LLC, certifies that the following listed persons,
                   13
                           associations of persons, firms, partnerships, corporations (including parent corporations) or other
                   14

                   15      entities (i) have a financial interest in the subject matter in controversy or in a party to the proceeding,

                   16      or (ii) have a nonfinancial interest in that subject matter or in a party that could be substantially

                   17      affected by the outcome of this proceeding: SOUNDFORD LIMITED and VOLTAGE
                   18      PICTURES, LLC. No publicly held corporation owns 10% or more of their stock.
                   19
                                   In accordance with Federal Rule of Civil Procedure 7.1 and Local Rule 3-15, the
                   20
                           undersigned, counsel of record for TBV PRODUCTIONS, LLC, certifies that the following listed
                   21
                           persons, associations of persons, firms, partnerships, corporations (including parent corporations) or
                   22

                   23      other entities (i) have a financial interest in the subject matter in controversy or in a party to the

                   24      proceeding, or (ii) have a nonfinancial interest in that subject matter or in a party that could be

                   25      substantially affected by the outcome of this proceeding: VOLTAGE PRODUCTIONS, LLC. No
                   26
                           publicly held corporation owns 10% or more of their stock.
                   27
                                   In accordance with Federal Rule of Civil Procedure 7.1 and Local Rule 3-15, the
                   28
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                                3
    KAILUA-KONA,
    HAWAII 96740
                            Case 3:20-cv-03813-CRB Document 20 Filed 07/23/20 Page 4 of 6




                       1   undersigned, counsel of record for CELL FILM HOLDINGS, LLC, certifies that the following

                       2   listed persons, associations of persons, firms, partnerships, corporations (including parent
                       3
                           corporations) or other entities (i) have a financial interest in the subject matter in controversy or in a
                       4
                           party to the proceeding, or (ii) have a nonfinancial interest in that subject matter or in a party that
                       5
                           could be substantially affected by the outcome of this proceeding: BD&P COMPANY LLC. No
                       6
                           publicly held corporation owns 10% or more of their stock.
                       7

                       8           In accordance with Federal Rule of Civil Procedure 7.1 and Local Rule 3-15, the

                       9   undersigned, counsel of record for VENICE PI, LLC, certifies that the following listed persons,
                   10      associations of persons, firms, partnerships, corporations (including parent corporations) or other
                   11
                           entities (i) have a financial interest in the subject matter in controversy or in a party to the proceeding,
                   12
                           or (ii) have a nonfinancial interest in that subject matter or in a party that could be substantially
                   13
                           affected by the outcome of this proceeding: LOST DOG PRODUCTIONS, LLC and VOLTAGE
                   14

                   15      PRODUCTIONS, LLC. No publicly held corporation owns 10% or more of the stock of VENICE

                   16      PI, LLC.

                   17              In accordance with Federal Rule of Civil Procedure 7.1 and Local Rule 3-15, the
                   18      undersigned, counsel of record for SURVIVOR PRODUCTIONS, INC, certifies that the following
                   19
                           listed persons, associations of persons, firms, partnerships, corporations (including parent
                   20
                           corporations) or other entities (i) have a financial interest in the subject matter in controversy or in a
                   21
                           party to the proceeding, or (ii) have a nonfinancial interest in that subject matter or in a party that
                   22

                   23      could be substantially affected by the outcome of this proceeding: MILLENNIUM FUNDING,

                   24      INC.     No publicly held corporation owns 10% or more of the stock of SURVIVOR

                   25      PRODUCTIONS, INC.
                   26
                                   In accordance with Federal Rule of Civil Procedure 7.1 and Local Rule 3-15, the
                   27
                           undersigned, counsel of record for I AM WRATH PRODUCTION, INC., certifies that the
                   28
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                                4
    KAILUA-KONA,
    HAWAII 96740
                            Case 3:20-cv-03813-CRB Document 20 Filed 07/23/20 Page 5 of 6




                       1   following listed persons, associations of persons, firms, partnerships, corporations (including parent

                       2   corporations) or other entities (i) have a financial interest in the subject matter in controversy or in a
                       3
                           party to the proceeding, or (ii) have a nonfinancial interest in that subject matter or in a party that
                       4
                           could be substantially affected by the outcome of this proceeding: HANNIBAL MEDIA, INC. No
                       5
                           publicly held corporation owns 10% or more of the stock of I AM WRATH PRODUCTION, INC.
                       6
                                   In accordance with Federal Rule of Civil Procedure 7.1 and Local Rule 3-15, the
                       7

                       8   undersigned, counsel of record for POW NEVADA, LLC, certifies that the following listed persons,

                       9   associations of persons, firms, partnerships, corporations (including parent corporations) or other
                   10      entities (i) have a financial interest in the subject matter in controversy or in a party to the proceeding,
                   11
                           or (ii) have a nonfinancial interest in that subject matter or in a party that could be substantially
                   12
                           affected by the outcome of this proceeding: VOLTAGE HOLDINGS, LLC. No publicly held
                   13
                           corporation owns 10% or more of their stock.
                   14

                   15              In accordance with Federal Rule of Civil Procedure 7.1 and Local Rule 3-15, the

                   16      undersigned, counsel of record for HEADHUNTER, LLC, certifies that the following listed

                   17      persons, associations of persons, firms, partnerships, corporations (including parent corporations) or
                   18      other entities (i) have a financial interest in the subject matter in controversy or in a party to the
                   19
                           proceeding, or (ii) have a nonfinancial interest in that subject matter or in a party that could be
                   20
                           substantially affected by the outcome of this proceeding: VOLTAGE HOLDINGS, LLC and
                   21
                           NICOLAS CHARTIER. No publicly held corporation owns 10% or more of their stock.
                   22

                   23              Pursuant to Civil L.R. 3-15, the undersigned, counsel of record for NICOLAS CHARTIER,

                   24      certifies that as of this date, other than the named parties, there is no such interest to report.

                   25              Pursuant to Civil L.R. 3-15, the undersigned, counsel of record for AVI LERNER, certifies
                   26
                           that as of this date, other than the named parties, there is no such interest to report.
                   27
                                   In accordance with Federal Rule of Civil Procedure 7.1 and Local Rule 3-15, the
                   28
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                                5
    KAILUA-KONA,
    HAWAII 96740
                            Case 3:20-cv-03813-CRB Document 20 Filed 07/23/20 Page 6 of 6




                       1   undersigned, counsel of record for VOLTAGE PRODUCTIONS, INC., certifies that as of this date,

                       2   other than the named parties, there is no such interest to report. No publicly held corporation owns
                       3
                           10% or more of their stock.
                       4
                                   In accordance with Federal Rule of Civil Procedure 7.1 and Local Rule 3-15, the
                       5
                           undersigned, counsel of record for KILLING LINK DISTRIBUTION, LLC, certifies that the
                       6
                           following listed persons, associations of persons, firms, partnerships, corporations (including parent
                       7

                       8   corporations) or other entities (i) have a financial interest in the subject matter in controversy or in a

                       9   party to the proceeding, or (ii) have a nonfinancial interest in that subject matter or in a party that
                   10      could be substantially affected by the outcome of this proceeding: CINETEL FILMS, INC. No
                   11
                           publicly held corporation owns 10% or more of their stock.
                   12
                                   DATED Kailua-Kona, Hawaii, July 24, 2020.
                   13

                   14                                                       Respectfully Submitted,

                   15                                                       CULPEPPER IP, LLLC

                   16
                                                               /s/ Kerry S. Culpepper
                   17                                          Kerry S. Culpepper
                                                               75-170 Hualalai Road, Suite B204
                   18                                          Kailua Kona, HI 96740
                                                               Attorney for Defendants: DALLAS BUYERS CLUB,
                   19      LLC, a California LLC; GLACIER FILMS 1, LLC; DOUBLE LIFE PRODUCTIONS, INC.;
                           VOLTAGE PICTURES, LLC; COOK PRODUCTIONS, LLC; WWE STUDIOS FINANCE
                   20      CORP.; MON, LLC; TBV PRODUCTIONS, LLC; CELL FILM HOLDINGS, LLC; VENICE PI,
                           LLC; SURVIVOR PRODUCTIONS, INC.; I AM WRATH PRODUCTION, INC.; POW NEVADA,
                   21      LLC; HEADHUNTER, LLC; NICOLAS CHARTIER; AVI LERNER; VOLTAGE PRODUCTIONS,
                           INC.; and KILLING LINK DISTRIBUTION
                   22

                   23

                   24

                   25

                   26

                   27

                   28
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                               6
    KAILUA-KONA,
    HAWAII 96740
